ICJ_056_FisheriesJurisdiction_DEU_ISL_1974-07-25_JUD_01_ME_04_EN.txt. Judge NAGENDRA SINGH makes the following declaration:

There are certain valid reasons which weigh with me to the extent that
they enable me to support the Judgment of the Court in this case and

40
212 FISHERIES JURISDICTION (DECL. NAGENDRA SINGH)

hence I consider them of such importance as to be appropriately em-
phasized to convey the true significance of the Judgment—its extent as
well as its depth. These reasons, as well as those aspects of the Judgment
which have that importance from my viewpoint are briefly stated as
follows:

While basing its findings on the bilateral law, namely the Exchange of
Notes of 1961 which has primacy in this case, the Court has pronounced
upon the first and second submissions of the Applicant’s Memorial on
the merits, in terms of non-opposability to the Federal Republic of
Germany as requested by the Applicant. This suffices for the purpose of
that part of the Judgment. It was, therefore, not necessary for the Court
to adjudicate on that aspect of the first submission which relates to the
general law.

In the special circumstances of this case the Court has, therefore, not
proceeded to pronounce upon that particular request of the Applicant
which asks the Court to declare that [celand’s extension of its exclusive
fishery limit to 50 nautical miles has no basis in international law which
amounts to asking the Court to find that such extension is ipso jure
illegal and invalid erga omnes. Having refrained from pronouncing on
that aspect it was, consequently, unnecessary for the Court to pro-
nounce on the Applicant’s legal contention in support of its first
submission, namely, that a customary rule of international law exists
today imposing a general prohibition on extension by States of their
fisheries jurisdiction beyond 12 miles.

There is still a lingering feature of development associated with the
general law. The rules of customary maritime law relating to the limit of
fisheries jurisdiction have still been evolving and confronted by a widely
divergent and, discordant State practice, have not so far crystallized.
Again, the conventional maritime law though substantially codified by
the Geneva Conferences on the Law of the Sea of 1958 and 1960 has
certain aspects admittedly left over to be settled and these now constitute,
among others, the subject of subsequent efforts at codification. The
question of the extent of fisheries jurisdiction which is still one of the
unsettled aspects could not, therefore, be settled by the Court since it
could not “render judgment sub specie legis ferendae, or anticipate the
law before the legislator has laid it down”.

This is of importance to me but [ do not have to elaborate this point
any further since I have subscribed to the views expressed by my col-
leagues in the joint separate opinion of the five Judges wherein this
aspect has been more fully dealt with.

al
213 FISHERIES JURISDICTION (DECL. NAGENDRA SINGH)

Il

The contribution which the Judgment makes towards the development
of the Law of the Sea lies in the recognition which it gives to the concept
of preferential rights of a coastal State in the fisheries of the adjacent
waters particularly if that State is in a special situation with its population
dependent on those fisheries. Moreover, the Court proceeds further to
recognize that the law pertaining to fisheries must accept the primacy for
the need of conservation based on scientific data. This aspect has been
properly emphasized to the extent needed to establish that the exercise
of preferential rights of the coastal State as well as the historic rights of
other States dependent on the same fishing grounds, have all to be
subject to the over-riding consideration of proper conservation of the
fishery resources for the benefit of all concerned. This conclusion would
appear warranted if this vital source of man’s nutrition is to be preserved
and developed for the community.

In addition there has always been the need for accepting clearly in
maritime matters the existence of the duty to ‘‘have reasonable regard to
the interests of other States’—a principle enshrined in Article 2 of the
Geneva Convention of the High Seas 1958 which applies even to the
four freedoms of the seas and has weighed with the Court in this case.
Thus the rights of the coastal State which must have preference over the
rights of other States in the coastal fisheries of the adjacent waters have
nevertheless to be exercised with due regard to the rights of other States
and the claims and counter-claims in this respect have to be resolved on
the basis of considerations of equity. There is, as yet, no specific con-
ventional law governing this aspect and it is the evolution of customary
law which has furnished the basis of the Court’s Judgment in this case.

aut

The Court, as the principal judicial] organ of the United Nations, taking
into consideration the special field in which it operates, has a distinct
role to play in the administration of justice. In that context the resolving
of a dispute brought before it by sovereign States constitutes an element
which the Court ought not to ignore in its adjudicatory function. This
aspect relating to the settlement of a dispute has been emphasized in more
than one article of the Charter of the United Nations. There is Article 2,
paragraph 3, as well as Article 1, which both use words like “adjustment
or settlement of international disputes or situations”, whereas Article 33
directs Members to “seek a solution” of their disputes by peaceful means.

Furthermore, this approach is very much in accordance with the
jurisprudence of the Court. On 19 August 1929 the Permanent Court of

42
214 FISHERIES JURISDICTION (DECL. NAGENDRA SINGH)

International Justice in its Order in the case of the Free Zones of Upper
Savoy and the District of Gex (P.C.LJ., Series A, No. 22, at p. 13) observed
that the judicial settlement of international disputes is simply an alter-
native to the direct and friendly settlement of such disputes between the
parties. Thus if negotiations become necessary in the special circumstances
of a particular case the Court ought not to hesitate to direct negotiations
in the best interests of resolving the dispute. Defining the content of the
obligation to negotiate, the Permanent Court in its Advisory Opinion
of 1931 in the case of Railway Traffic between Lithuania and Poland
(P.C.LJ., Series A/B, No. 42, 1931, at p. 116) observed that the obligation
was ‘‘not only to enter into negotiations, but also to pursue them as far
as possible, with a view to concluding agreements” even if ‘‘an obligation
to negotiate does not imply an obligation to reach an agreement”. This
does clearly imply that everything possible should be done not only to
promote but also to help to conclude successfully the process of negotia-
tions once directed for the settlement of a dispute. In addition we have
also the North Sea Continental Shelf cases (1.C.J. Reports 1969) citing
Article 33 of the United Nations Charter and where the Parties were to
negotiate in good faith on the basis of the Judgment to resolve the
dispute.

Though it would not only be improper but quite out of the question
for a court of law to direct negotiations in every case or even to con-
template such a step when the circumstances did not justify the same, it
would appear that tn this particular case negotiations appear necessary
and flow from the nature of the dispute, which is confined to the same
fishing grounds and relates to issues and problems which best lend
themselves to settlement by negotiation. Again, negotiations are also
indicated by the nature of the law which has to be applied, whether it
be the treaty of 1961 with its six months’ notice in the compromissory
clause provided ostensibly for negotiations or whether it be reliance on
considerations of equity. The Court has, therefore, answered the third
submission of the Applicant’s Memorial on the merits in the affirmative
and accepted that negotiations furnished the correct answer to the
problem posed by the need for equitably reconciling the historic right
of the Applicant based on traditional fishing with the preferential rights
of Iceland as a coastal State in a situation of special dependence on its
fisheries. The Judgment of the Court, in asking the Parties to negotiate a
settlement, has thus emphasized the importance of resolving the dispute
in the adjudication of the case.

No court of law and particularly not the International Court of Justice
could ever be said to derogate from its function when it gives due impor-
tance to the settlement of a dispute which is the ultimate objective of all
adjudication as well as of the United Nations Charter and the Court, as
its organ, could hardly afford to ignore this aspect. A tribunal, while
discharging its function in that manner, would appear to be adjudicating

43
215 FISHERIES JURISDICTION (DECL. NAGENDRA SINGH)

in the larger interest and ceasing to be narrow and restrictive in its
approach.

Thus, when confronted with the problem of its own competence in
dealing with that aspect of the dispute which relates to the need for
conservation and the exercise of preferential rights with due respect for
historic rights, the Court has rightly regarded those aspects to be an
integral part of the dispute. Surely, the dispute before the Court has to be
considered in all its aspects if it is to be properly resolved and effectively
adjudicated upon. This must be so if it is not part justice but the whole
justice which a tribunal ought always to have in view. It could, therefore,
be said that it was in the overall interests of settlement of the dispute that
certain parts of it which were inseparably linked to the core of the conflict
were not separated in this case to be left unpronounced upon. The Court
has, of course, to be mindful of the limitations that result from the
principle of consent as the basis of international obligations, which also
governs its own competence to entertain a dispute. However, this could
hardly be taken to mean that a tribunal constituted as a regular court of
law when entrusted with the determination of a dispute by the willing
consent of the parties should in any way fall short of fully and effectively
discharging its obligations. It would be somewhat disquieting if the Court
were itself to adopt either too narrow an approach or too restricted an
interpretation of those very words which confer jurisdiction on the Court
such as in the case “‘the extension of the fishery jurisdiction of Iceland”
occurring in the compromissory clause of the Exchange of Notes of 1961.
Those words could not be held to confine the competence conferred on
the Court to the sole question of the conformity or otherwise of Iceland’s
extension of its fishery limits with existing legal rules. Similarly, the Court
could not hold that it was without competence to deal with the fourth
submission of the Applicant pertaining to a claim for compensation
against Iceland since that submission arises out of and relates to the
dispute. The Court, therefore, need not lose sight of the consideration
relating to the settlement of the dispute while remaining strictly within the
framework of the law which it administers and adhering always to the
procedures which it must follow.

IV

For purposes of administering the law of the sea and for proper
understanding of matters pertaining to fisheries as well as to appreciate
the facts of this case, it is of some importance to know the precise content
of the expression “fisheries jurisdiction” and for what it stands and
means. The concept of fisheries jurisdiction does cover aspects such as
enforcement of conservation measures, exercise of preferential rights and

44
216 FISHERIES JURISDICTION (DECL. NAGENDRA SINGH)

respect for historic rights since each one may involve an element of
jurisdiction to implement them. Even the reference to “extension” in
relation to fisheries jurisdiction which occurs in the compromissory
clause of the 1961 treaty could not be confined to mean merely the
extension of a geographical boundary line or limit since such an extension
would be meaningless without a jurisdictional aspect which constitutes,
as it were, its juridical content. It is significant, therefore, that the pre-
amble of the Truman Proclamation of 1945 respecting United States
coastal fisheries refers to a “jurisdictional” basis for implementing con-
servation measures in the adjacent sea since such measures have to be
enforced like any other regulations in relation to a particular area. This
further supports the Court’s conclusion that it had jurisdiction to deal
with aspects relating to conservation and preferential rights since the
1961 treaty by the use of the words “extension of fisheries jurisdiction”
must be deemed to have covered those aspects.

V

Another aspect of the Judgment which has importance from my
viewpoint is that it does not ‘“‘preclude the Parties from benefiting from
any subsequent developments in the pertinent rules of international law”
(para. 77). The adjudicatory function of the Court must necessarily be
confined to the case before it. No tribunal could take notice of future
events, contingencies or situations that may arise consequent on the
holding or withholding of negotiations or otherwise even by way of a
further exercise of jurisdiction. Thus, a possibility or even a probability
of changes in law or situations in the future could not prevent the Court
from rendering Judgment today.

Judges FORSTER, BENGZON, JIMENEZ DE ARECHAGA, NAGENDRA SINGH
and RUDA append a joint separate opinion to the Judgment of the Court;
Judges DE CASTRO and Sir Humphrey WALDOCK append separate opinions
to the Judgment of the Court.

Judges Gros, PETREN and ONYEAMA append dissenting opinions to the
Judgment of the Court.

(Initialled) M.L.
(Initialled) S.A.

45
